Fourth Court of Appeals
                                   San Antonio, Texas
                                          April 13, 2020

                                       No. 04-19-00815-CR

                                      Chace WILKINSON,
                                           Appellant

                                                 v.

                                      The STATE of Texas,
                                            Appellee

                  From the 451st Judicial District Court, Kendall County, Texas
                                      Trial Court No. 6087
                          Honorable Kirsten Cohoon, Judge Presiding


                                          ORDER

        The clerk’s record was due on March 6, 2020. After we granted the Kendall County
District Clerk’s first motion for extension of time to file the clerk’s record, the record was due on
April 6, 2020. See TEX. R. APP. P. 35.3(c). After the extended due date, the district clerk filed a
second request for an extension of time to file the record until May 6, 2020.
       The clerk’s request is GRANTED. The clerk’s record is due to be filed with this court by
May 6, 2020. See id.



                                                      _________________________________
                                                      Patricia O. Alvarez, Justice


       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 13th day of April, 2020.



                                                      ___________________________________
                                                      Michael A. Cruz,
                                                      Clerk of Court